Citation Nr: 9905652	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  95-39 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	James W. Stanley, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to May 
1970.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of March 1994, from 
the North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

This claim first came before the Board in April 1997.  It was 
remanded for further development.  It was again before the 
Board in November 1997.  The Board's decision was appealed.  
It is now before the Board following the United States Court 
of Veterans Appeals (Court) grant of a joint motion for 
remand.


REMAND

In a decision of November 1997, the Board denied service 
connection for PTSD.  It was noted that the veteran had not 
provided new and material evidence to reopen the claim for 
service connection for PTSD.  In November 1998, the Court 
granted a Joint Motion for Remand.  The joint motion noted 
that a recent Federal Circuit Court of Appeals decision, 
Hodge v. West, 155 F.3d 1356 (Fed Cir 1998), overturned prior 
case law from the Court.  This decision held that the 
Secretary's regulatory definition, contained in 38 C.F.R. 
§ 3.156(a) is controlling.  The November 1997 Board decision 
was based on the line of cases invalidated by Hodge.

The Board further notes that the veteran's representative has 
indicated that the veteran requests a personal hearing at the 
regional office.  Therefore, this matter is REMANDED for the 
following:

1.  The RO should schedule the veteran 
for a personal hearing before a hearing 
officer at the North Little Rock Regional 
Office.

2.  The RO should reconsider the 
veteran's claim in light of the finding 
in Hodge, and should determine if he has 
presented new and material evidence to 
reopen a claim for service connection for 
PTSD under 38 C.F.R. § 3.156, without 
regard to invalidated caselaw from the 
Court.

Upon completion of the above listed item, the RO should 
reconsider the appellant's claim for service connection for 
PTSD.  If the decision remains adverse the RO should provide 
the appellant and his representative a supplemental statement 
of the case and adequate time to respond.  The matter should 
then be returned to the Board for further appellate 
consideration.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 2 -


